Order uanimously reversed, without costs) and matter remitted to Special Term, Supreme Court, Monroe County, for further proceedings not inconsistent with the memorandum. Memorandum: The complaint in this action sought reapportionment of the Seneca County Board of Supervisors to remedy the existing plan where the Supervisor of each town had one vote. By order of July 15, 1966 the court approved a temporary interim plan of *978so-called weighted voting and directed the board to prepare and submit to the court a permanent plan. The record contains an order of September 23, 1966 disapproving such a permanent plan on the ground that “ weighted voting does not meet constitutional standards.” The proposed plan, however, is not before us nor is any resolution of the board adopting such a plan. After we had stricken the case from the Day Calendar because of the incomplete record, an affidavit was submitted wherein it is stated that such a plan was adopted. Such action was orally reported by the County Attorney to the Special Term Justice who promptly and orally rejected the plan. The order appealed from was thereafter made. It can be ascertained from recitals in the order that the permanent plan, while retaining weighted voting, materially altered the interim plan as to the number of Supervisors and their respective votes in two towns. It is obvious that an issue of this importance may not be adjudicated in such an informal fashion. The resolution of the board properly certified should be formally presented to Special Term upon notice to the other parties to the action who should have an opportunity to be heard before a final order is made. Any party seeking a review of such order may then appeal anew. In view of the long delay in presenting the appeal from the order of September, 1966 this matter should receive the prompt attention of all concerned. (Appeal from order of Special Term disapproving plan of voting reapportionment. Case stricken from calendar, February 16, 1967; restored by order entered March 30, 1967.) Present — Williams, P. J., Bastow, Henry, Del Vecchio and Marsh, JJ.